Citation Nr: 1538704	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for shin splints.

5.  Entitlement to special monthly compensation based on aid and attendance and/or being housebound.

6.  Entitlement to special monthly pension based on aid and attendance and/or being housebound.

7.  Entitlement to nonservice-connected pension. 


REPRESENTATION

Appellant represented by:	 Kenneth H. Dojaquez, Esquire


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran had active duty for training in the United States Marines from April 28, 1989 to October 28, 1989 and served on active duty from December 1990 to May 1991.  He served in the Persian Gulf War Theater of Operations.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a March 2012 rating decision of the VA Regional Office in Columbia, South Carolina that denied the claims listed on the title page of this decision.

During the pendency of the appeal, by rating decision in December 2013, service connection was granted for posttraumatic stress disorder (PTSD) with depressed mood and anxiety which had previously been on appeal.  The Veteran was awarded a 50 percent disability rating, effective from December 9, 2010.  This issue is no longer for appellate consideration.

Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board observes that only VA outpatient clinic treatment notes dating from 2009 are of record.  However, review of the claims file reveals that in a January 2011 VA outpatient record, the Veteran specifically stated that the onset of his back disorder was September 3, 2003.  A VA outpatient summary in September 2003 records that he was treated for lumbar disc disease but there are no clinical records of actual treatment.  The record thus indicates that VA outpatient records predate 2009.  The Veteran may have a great deal of outstanding records that have not been associated with the claims file.  As there is potential notice of the existence of additional VA records, this evidence must be requested and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from 1991 through 2008 should be requested and associated with the claims folder, to include those that may be retired or on microfilm.  Additionally, the most recent VA outpatient records date through October 2013, almost two years ago as of this writing.  As such, VA outpatient record dating from November 2013 through the present must also be retrieved and associated with the record.  

The Veteran asserts that he has hearing loss and tinnitus that are related to service for which service connection is warranted.  The Board observes, however, that when he was afforded a VA examination for such in October 2011, the examiner stated that his responses were not valid because of significant discrepancies in the testing protocols, and that he displayed poor test reliability.  As such, no valid hearing loss or tinnitus data were able to be obtained for adjudication purposes.  The examiner's comments suggest an intent to manipulate the findings.  However, the Board will provide the Veteran another opportunity to report for VA audiology testing for him to provide more reliable responses and to obtain better results.  Therefore, the appellant should be scheduled for a VA audiology examination, to include an audiometric evaluation.  

The Veteran also contends that he is unable to obtain or engage in any gainful employment due to his nonservice-connected disorders for which he should be awarded nonservice-connected pension.  A comprehensive VA general medical examination will be requested in this regard.  

The Veteran asserts that he is so disabled due to service-connected disability that he requires the aid and attendance of another person, to include as a result of being housebound.  In this regard, the law provides that this form of special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a) (2014). 38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b)(3) (2014).  

Title 38, Code of Federal Regulations, Section 3.352(a), provides that the following factors will be accorded consideration in determining the need for regular aid and attendance: an inability of a claimant due to service connected disorders alone to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustments of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); an inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

The Board is of the opinion that the Veteran should be afforded an examination for aid and attendance purposes, preceded by a VA social and industrial survey to ascertain the impact of his service-connected disability on his ability to work.

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Veteran's VA outpatient records dating from 1991 through 2008, and from November 2013 to the present.  Associate all records received with the Virtual VA/VBMS file, to include those that may be retired or on microfiche.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA audiology examination, to include an audiometric evaluation.  Detailed background and clinical history pertaining to noise exposure in service and thereafter should be obtained.  Access to the appellant's Virtual VA/VBMS must be provided to examiner prior to evaluation.  The examiner must opine whether it is at least as likely as not (50 percent probability or better) the appellant has ear hearing loss and tinnitus related to military service.  A complete rationale for the opinion must be provided.  The functional effects of hearing loss and tinnitus on his ability to work should be delineated.

3.  Schedule the Veteran for a comprehensive VA general medical examination.  The functional effects of any and all nonservice-connected disorders on his ability to work should be outlined.

4.  Schedule the Veteran for a VA social and industrial (field examination) by a VA social worker or other appropriate personnel.  The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  A written copy of the report should be associated with the claims folder.

5.  Thereafter, schedule the Veteran for a VA examination to determine whether he is in need of aid and attendance.  The examiner must be afforded access to the appellant's Virtual VA/VBMS file, a copy of this remand a copy of the VA social and industrial report for review prior to examination.  The criteria in the applicable regulations as described above should be used, to include a determination as to whether, DUE TO SERVICE CONNECETED DISORDERS ALONE, the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; ability to dress or undress himself, or to keep himself ordinarily clean and presentable; in frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment.

The examiner must also address whether it is at least as likely as not that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran, DUE TO SERVICE CONNECETED DISORDERS ALONE is substantially confined to his dwelling and the immediate premises due to the service connected disability alone.

In addressing the questions posed above and considering the evidence of record, the examiner is reminded that only the impact of the appellant's service connected disability may be considered in determining whether he is entitled to special monthly compensation.  The appellant's age and ALL nonservice connected disorders may not be considered.  A complete and fully reasoned rationale must be provided for any opinion offered.

6.  The RO must ensure that the medical reports requested above comply with this remand and its instructions.  If a report is insufficient, or if any requested action is not taken or is deficient, it must be returned for correction. See Stegall v. West, 11 Vet. App. 268, 271. 

7.  After taking any further development deemed appropriate, the RO should re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative must be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

